Lumpkin, Justice.
The only question to bo determined in this case is whether or not the verdict was authorized by the evidence. The facts will appear in the reporter’s statement. Among other things, it was proved that the city'authorities of Milledgeville permitted' a sewer to remain open for years on one of the principal streets» and in a neighborhood lighted so dimly and imperfectly that the light was of little benefit to any one passing that way at night. The jury, with the consent of counsel for both sides, were permitted by the court to visit the scene of the accident and make a personal inspection of the same for themselves. We think this was a good practice, as it must undoubtedly have materially aided them in arriving at a correct conclusion as to whether the city authorities were negligent or not. In view of the testimony, and of this personal examination by the jury of the open sewer, we cannot say they erroneously found that defendant was negligent, or that the court abused its discretion in allowing their verdict *600to stand. There was evidence to show that the plaintiff was familiar with the locality, and it was contended that by reason of this familiarity she could, by exercising proper diligence, have avoided the injury. But there was also evidence to show that since the last time she saw the place of the accident, there had been a change in the condition of the open sewer. She had been absent from Milledgeville two years. At the time she left, the brickwork of the sewer projected some inches above the ground, but when she was injured, it was on a level with the surface of the ground, a circumstance which misled her, and to some extent contributed to the injury. Doubtless the court charged the jury upon the law of contributory negligence, and the amount of the verdict would seem to indicate that the jury considered this in making their finding. In view of all the facts, we see no reason to interfere with the discretion of the court below in upholding this verdict. The judgment is therefore Affirmed.